DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitation “…changing the operation of the compressor to a low volume mode for a remainder of the compression stroke path when the one or more sensors detect a condition indicative of liquid in the compression chamber…”. However the specification merely discloses that the pressure in the chamber may be monitored such that a particular pressure causes the modes to switch (see paragraph 26 and 29). The specification states that the pressure may be due in part from fluid within the chamber, but does not disclose that a particular measurable property is indicative of that condition, merely that liquid in the chamber may contribute to pressure rise.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites the limitation “monitoring for the presence of liquid in the compression chamber using one or more sensors…upon detection of a condition that is indicative of liquid in the compression chamber, changing the operation of the compressor to a low volume mode for a remainder of the compression stroke . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and their dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “...first and second hydraulic cylinders”; it is not clear if this is in addition to the hydraulic cylinder of claim 11 from which claim 13 depends. Clarification is required. 
Claim 14 recites “......a high volume hydraulic pump and a high pressure hydraulic pump”; it is not clear if this is in addition to the hydraulic pump of claim 9 from which claim 13 depends. Clarification is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9, 16-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prim (US Patent No. 8,505,332) in view of Ursan et al (US PGPub No. 2005/0180864).

Prim teaches:

limitations from claims 1 and 21, a method of transporting fluid produced from a fluid source (114) having a source pressure to a fluid destination (162) having a destination pressure rating using a compressor (106); wherein the compressor is driven by a pump (see C. 4 Lines 2-4 wherein the compressor is driven by hydraulic means); inputting fluid from the fluid source into an input of the compressor (via line 156; C. 3 Lines 63-64), the fluid comprising a liquid phase and a gaseous phase (C. 2 Lines 61-65 and C. 4 Lines 1-27); 

Prim teaches driving a reciprocating compressor (106; C. 4 Lines 4-7) to via a hydraulic pump (see C. 4 Lines 2-4 wherein the compressor is driven by hydraulic means), but does not teach driving the compressor in two modes;

Ursan teaches:

limitations from claims 1 and 21, a method of transporting fluid produced from a fluid source (30) having a source pressure to a fluid destination (36) having a destination pressure rating, the method comprising the steps of: connecting an input (32) of a compressor to the fluid source (30) and connecting an output (38) of the compressor to the fluid destination (36); operating the compressor in a high volume mode for a first portion of a compression stroke path within a compression chamber of the compressor (paragraph 32 and 46, wherein velocity is highest at the beginning of the stroke), monitoring a condition of a fluid being compressed/presence of liquid within the compression chamber (see last portion of paragraph 46, “gas pressure within the compression chamber”; the presence of fluid within a compression chamber will necessarily change the pressure being monitored and therefore a presence of liquid is inherently accounted for), and changing the operation of the compressor to a low volume mode for a remainder of the compression stroke path (paragraph 32 and 46, wherein the speed slows towards an end of stroke) when sensors (paragraph 115 for example) detect a condition within the compression chamber indicative of liquid in the compression chamber (paragraph 47, wherein piston speed is controlled when chamber pressures meet certain levels; changes in chamber pressure are inherently indicative of the characteristics of the fluids therein), the high volume mode compressing the fluid to a first pressure, and the low volume mode compressing the fluid to a second pressure that is higher than the first pressure, wherein in the high volume mode the compressor compresses fluid at a higher speed and a lower pressure relative to the low volume mode (see paragraphs 32, 46, and 47);





Ursan further teaches:

limitations from claim 2, wherein the compressor further comprises a controller (paragraph 35) that controls the mode of the compressor;

limitations from claim 5, wherein the controller switches the compressor to the low volume mode when a predetermined pressure is achieved within the compressor (paragraph 35 teaching the controller; paragraphs 46-47 teaching pressure based stroke control);

limitations from claim 6, wherein the controller switches the compressor to the low volume mode once a predetermined point of the compression stroke path has been reached (paragraph 35; paragraphs 46-47);

limitations from claim 7, wherein the compressor comprises a driver (drive chamber 14; paragraph 74) that drives the compressor in the high volume mode and the low volume mode (paragraph 82, 88);

limitations from claim 8, wherein the compressor further comprises a controller (paragraph 35) that switches the compressor to the low volume mode when the driver experiences a predetermined load (paragraph 46-47, 112);



limitations from claim 20, wherein the one or more measurable properties are selected from a group consisting of: a pressure at the input of the compressor, a pressure at the output of the compressor, a pressure of the compression chamber (paragraph 47), a discharge temperature of the compressor, a gas flow rate through the compressor, a current draw of a motor of the compressor, a motor speed of the motor of the compressor, a hydraulic oil temperature of the compressor, and a hydraulic oil pressure of the compressor;



Prim further teaches:

limitations from claim 16, wherein the fluid source is a hydrocarbon well (C. 2 Line 61-67);

limitations from claim 17, wherein the fluid source is casing gas (C. 2 Line 61 through C. 3 Line 13);

limitations from claim 19, wherein the fluid destination is a gas pipeline (162; C. 5 Lines 25-27);





Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prim (US Patent No. 8,505,332) in view of Ursan et al (US PGPub No. 2005/0180864) .

Prim teaches a hydraulic well compressor but does not teach details of the compressor;

However, Hackett teaches:

a method of transporting fluid produced from a fluid source (102) having a source pressure to a fluid destination (106) having a destination pressure rating using a compressor (118; paragraph 11); wherein the compressor is driven by a pump (130, paragraph 12); wherein the compressor drive is variable (see paragraph 12 and the variable pump 130); and

limitations from claim 10, wherein a motor comprises a variable frequency drive (130, paragraph 12 teaches a variably driven pump);

limitations from claim 11, wherein the compressor (104) comprises a hydraulic cylinder (108) driven by the hydraulic pump;

limitations from claim 12, wherein the hydraulic cylinder is a double-acting cylinder (see FIG. 1);

limitations from claim 13, wherein the compressor is a two stage compressor and comprises first and second hydraulic cylinders (the pump of Prim is only a single stage pump, however it is known in the art to provide multiple pump stages either in parallel or series to produce a higher flow or pressure respectively);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to substitute one known pump/compressor for another, such as .





Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prim (US Patent No. 8,505,332) in view of Ursan et al (US PGPub No. 2005/0180864) as applied to claims 1 and 7-9 above, and in further view of Warnock (WO 2012/120307).

Ursan teaches operating the compressor in two modes (paragraphs 46-47, 112) but uses a single hydraulic pump to drive the motor at different speeds;

Warnock further teaches:

limitations from claim 14, wherein the compressor comprises a high volume hydraulic pump and a high pressure hydraulic pump, wherein the high volume mode is achieved by operating at least the high volume pump and the low volume mode is achieved by operating only the high pressure pump, the high volume hydraulic pump pumping fluid at a higher rate and a lower pressure than the high pressure hydraulic pump (Page 4 Lines 14-24; Page 5 Lines 4-14; Page 7 Lines 21-26);

limitations from claim 15, wherein the high volume pump and the high pressure pump operate continuously and the low volume mode is achieved by a switching valve that causes the high volume pump to pump into a hydraulic reservoir (Page 4 Lines 14-24; Page 5 Lines 4-14; Page  7 Lines 21-26);







Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Prim (US Patent No. 8,505,332) in view of Ursan et al (US PGPub No. 2005/0180864) as applied to claims 1-2 above, and in further view of O’Connor (US PGPub No. 2010/0266421).

Regarding claims 3-4:

Ursan teaches an electronic controller (paragraph 35) characterizing the fluid source, fluid destination, and/or compressor based on sensors (paragraphs 32, 46-47), but does not explicitly teach a computer processor as the controller; 

However, O’Connor teaches a similar compressor system (1) including compressors (5, 50); wherein the compressors are controlled using a processor controller (100, paragraph 32) based upon sensor readings (110);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to provide a PLC controller in the compressor of Warnock, as taught by O’Connor, in order to allow for automated real-time control of the system and to reduce the need for physical control system such as poppet valves and pilot lines.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the method as claimed, wherein a pressure of a casing gas is utilized to control a point at which the compressor switches from low and high modes.


Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues, at pages 6-7 of the response, that amended claim 1 finds support in paragraph 26 of applicant’s disclosure. From applicant’s disclosure, paragraph 26 states 

“For example, by measuring the pressure within compressor 12, controller 38 may switch to the low volume mode when a predetermined pressure was achieved within compressor 12. One advantage of this is that it accounts for the liquid content of the fluid being pumped, as an increase in incompressible liquids will cause a higher pressure increase prior to the compressor reaching the end of its stroke, as at the end of the compression stroke path the compressor would 

The examiner agrees that a pressure of the compressor is monitored, and that a change in operation of the compressor (stroke for example) is enacted based upon the sensed pressure. However, the above paragraph does not teach that any particular condition (pressure) is specifically indicative of a fluid in the compression chamber. Sensing a condition (pressure) that would account for liquid in the compression chamber is not the same as setting a pressure explicitly for a certain level of fluid in the chamber. Regarding the prior art, it is the examiner’s position that any stroke control based upon a predetermined fluid pressure threshold would account for fluid being introduced into a compressor chamber, as such a fluid would necessarily change the pressure in the chamber, said pressure being detected and acted on correspondingly. The same rationale applies to the arguments regarding claim 21. 
Applicant further argues: “Applicant respectfully submits that the claim does not require "any particular pressure" to be indicative of fluid in the compression chamber. Instead, the specification teaches that incompressible liquids will cause a higher pressure increase than would otherwise be expected if no liquid were present.”. However, this passage appears to read the specification into the claim. It is the examiner’s position that what is being claimed is different than what is disclosed, particularly that the change in condition resulting in a mode switch is necessarily indicating a presence of fluid. See for example Claim 5 reciting a “predetermined pressure”. Further, the change in condition may be caused by a number of factors account for fluid being introduced into a compressor chamber, as such a fluid would necessarily change the pressure in the chamber, said pressure being detected and acted on correspondingly. The same rationale applies to the arguments regarding claim 21.


Regarding the declaration of Mr. Melnic on March 08, 2020, the examiner does not find persuasive the statement that compressors (particularly rotary, axial, centrifugal, positive displacement, turbine, or reciprocating) are not capable of handling gas with liquid volumes therein; no evidence to the contrary was provided. The examiner provides the following examples of pumps/compressors capable of processing multiphase fluids: 2017/0321698, 6059539, 9309732, and 6547514. 
Applicant further argues that Prim does not teach a compressor capable of pressurizing multiphase fluids. The examiner respectfully disagrees. Specifically, applicant argues that for any environment that my require vapor or mixed phase fluid pressurization, Prim teaches only the use of a pump and not a compressor. Applicant argues that Prim provides a “unique definition” of the term compressor. Applicant highlights the section “The compressor 106 may be configured to compress a substantially vapor phase inlet stream, a substantially liquid phase inlet stream, or combinations thereof.  As such, the term "compressor" may include both compressors and pumps…”. The examiner maintains that there is no special definition declared in this passage, Prim merely suggests that multiple varieties of known compressor/pump arrangements can be used. Instead the highlighted portion of the passage suggests that multiphase fluids are intended to be compressed rather than simply pressurized; and additionally that even the vapor phase streams are only substantially vapor. Therefore the examiner maintains that Prim teaches the use of compressors in compressing fluids that include some level of both vapor and liquid. 
Prim further teaches that the compressor 106 can compress a carbon dioxide stream 158, said stream than moving to a dehydrator which may enter a dehydrator 108… [to] remove some or substantially all of the water from the compressed carbon dioxide recycle stream (C. 4 Lines 24-27). This is further evidence that a compressed mixed phase fluid is embodied by the prior art to Prim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746